Citation Nr: 0300771	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  99-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for osteoarthritis of 
the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


REMAND

After serving on active duty for training from January to 
August 1958, the appellant had active military service 
from August 1958 to May 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

When the case was last before the Board in February 2001, 
it was remanded to the RO for further, specified 
development.  While some of the requested evidentiary 
development was completed by the RO, the case was returned 
to the Board before all of the Board's directions were 
accomplished.  In particular, the RO never obtained the VA 
examination and medical opinion as set forth in paragraph 
number four of the February remand; likewise, the 
additional procedural developments specified in paragraphs 
five and six of the remand were not completed, and a 
supplemental statement of the case was not issued to the 
appellant before the case was returned to the Board.  

The Board is obligated by law to ensure that RO's comply 
with its directives. Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App 268 (1998).  

Accordingly, this appeal is REMANDED to the RO for the 
following action:  

1.  The RO should request the veteran 
to provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care 
providers who possess records, not 
previously submitted to the RO, 
pertaining to post-service treatment or 
evaluation of the veteran's right 
wrist.  When the requested information 
and any necessary authorization have 
been obtained, the RO should obtain all 
indicated records.  In particular, the 
RO should obtain any outstanding 
Cincinnati VA Rheumatology Department 
records, to include any such records 
dated prior to 1999.  

2.  Then, the RO should schedule the 
veteran for an examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present osteoarthritis of the veteran's 
right wrist.  Any indicated studies, to 
include X-rays, should be obtained.  
The claims folder must be made 
available to and be reviewed by the 
examiner.  Based upon the examination 
results and the claims folder review, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that any osteoarthritis of the 
veteran's right wrist is etiologically 
related to service, to include service 
trauma.  The rationale for the opinion 
must also be provided.  

3.  The RO should also undertake any 
other development it determines is 
required to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)) and the implementing 
regulations.

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, then a 
supplemental statement of the case must 
be issued to the appellant and his 
representative, and they should be 
accorded an appropriate opportunity to 
respond.  

Thereafter, in accordance with proper appellate 
procedures, the case should be returned to the Board for 
further appellant consideration, if necessary.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


